Citation Nr: 0921851	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  04-33 592	)	DATE
	)
	)

On appeal from the
Department of Veteran s Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial increased rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran  



ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating actions of the 
Department of Veteran s Affairs (VA).  In a September 2003 
decision, the VA Regional Office (RO) in Columbia, South 
Carolina, in pertinent part, granted service connection for 
PTSD and awarded a compensable evaluation of 30 percent, 
effective from April 2003.  In a letter dated several days 
later in the same month, the RO in Montgomery, Alabama 
notified the Veteran of the determination.

Thereafter, the Veteran perfected a timely appeal with 
respect to the issue of entitlement to a disability rating 
greater than 30 percent for the service-connected PTSD.  
During the current appeal, and specifically by a September 
2004 decision, the Montgomery RO granted an increased 
evaluation of 50 percent, effective from April 2003.

The current matter also comes before the Board on appeal from 
a July 2005 rating action in which the Montgomery RO, in 
pertinent part, denied the issue of entitlement to a TDIU.  

In April 2008 the Board denied the Veteran's claim for an 
initial increased rating for PTSD and for a TDIU.  The 
Board's decision was appealed to the United States Court of 
Appeals for Veterans Claims (Court).  By Order dated January 
2009 the Court granted a motion for a joint remand, which 
vacated the April 2008 Board decision and remanded the issues 
to the Board for development and readjudication.

In December 2006, the Veteran testified at a hearing held 
before a Decision Review Officer at the RO.  A copy of the 
hearing transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he is entitled to an initial rating 
in excess of the 50 percent assigned for PTSD and a TDIU.  In 
April 2007 the Veteran claimed that his PTSD symptoms had 
gotten worse.  The Veteran was last afforded a VA PTSD 
examination in February 2007.  

The Veteran is seeking a TDIU rating based on service-
connected disabilities.  He is currently in receipt of 
service connection for PTSD, rated as 50 percent  disabling; 
diabetes mellitus, Type II, with peripheral neuropathy 
bilateral hands and feet, rated as 20 percent disabling; and 
tinnitus,  rated as 10 percent disabling.  The Veteran's 
attorney stated that VA records dated from October 2007 and 
subsequent to October 2007 have not been obtained by VA.  

Accordingly, the case is REMANDED for the following action:

1.	Ensure that all medical evidence 
reflecting treatment from the 
Birmingham VA Medical Center dated from 
October 2007 to present is obtained and 
associated with the claims folder. 

2.	Schedule the Veteran for a VA PTSD 
examination in order to ascertain the 
current extent of the disability.  
Prior to the examination, the VA 
examiner is requested to review the 
claims folder.  The claims folder and a 
copy of this Remand must be made 
available to the examiner in 
conjunction with the examination.  
	
	The examiner is requested to: (a) 
Determine all 	current manifestations 
associated with the Veteran's 	service 
connected PTSD and to comment on their  
	severity; and (b) specifically address 
the degree of 	social and occupational 
impairment caused by the 	Veteran's 
PTSD.  A current Global Assessment of 
	Functioning (GAF) scale score should be 
provided.  

3.	Regarding the claim for a TDIU, the 
Veteran should be scheduled for an 
appropriate VA examination.  The claims 
folder should be made available to and 
reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted.  Thereafter, the examiner 
should opine as to whether, without 
regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, the Veteran's service-
connected disabilities, either alone or 
in the aggregate, render him unable to 
secure or follow a substantially 
gainful occupation.  A complete 
rationale for any opinion expressed and 
conclusion reached should be set forth 
in a legible report.  

4.	Thereafter, review the Veteran's claims 
for entitlement to an initial rating in 
excess of 50 percent for PTSD and a 
TDIU.  If the claims are denied, issue 
a supplemental statement of the case to 
the Veteran and his representative, and 
provide an opportunity to respond, 
before the case is returned to the 
Board.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veteran s Law Judge, Board of Veteran s' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




